DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US Patent No.: 9202719).
For claim 10, Lu et al. disclose the claimed invention which comprises: a first magnet unit (reference numeral 112A) having elongate drive magnets arranged side by side in a first rotor direction and extending along a second rotor direction oriented perpendicularly to the first rotor direction (see figure 1B), and a second magnet unit (reference numeral 112B) with elongated drive magnets arranged side by side in the 
For claim 11, Lu et al. disclose the first stator segments (reference numeral 134) each comprising six conductor strips arranged side by side (see figure 5), and wherein the second stator segments each comprise six conductor strips arranged side by side (figures 4A, 5).  
For claim 12, Lu et al. disclose the conductor strips of the first stator segments being respectively connected to form three-phase systems each having a shared neutral point for each first stator segment (see column 10, lines 11-28), wherein the conductor strips of the second stator segments are respectively connected to form three-phase systems each having a shared neutral point for each second stator segment (see column 10, lines 11-28), and wherein the three-phase systems of the individual first and second stator segments may be energized independently from one another (segments being independently driven, see column 13, lines 54-60).  
For claim 13, Lu et al. disclose edges of stator sectors being flush with the edge of the stator module (reference numerals 120, 126X, 126Y, see figures 28A, 28B), i.e. an outer edge of the first stator sector being flush with a first outer edge of the stator module, wherein a further outer edge of the first stator sector is flush with a second outer edge of the stator module, wherein an outer edge of the second stator sector is 
For claim 14, Lu et al. disclose edges of stator sectors being flush with the edge of the stator module (reference numerals 120, 126X, 126Y, see figures 28A, 28B), i.e. the stator assembly consisting of the first, second, third and fourth stator sectors, wherein a further outer edge of the third stator sector and an outer edge of the fourth stator sector are flush with a third outer edge of the stator module, and wherein a further outer edge of the second stator sector and a further outer edge of the fourth stator sector are flush with a fourth outer edge of the stator module.  
For claim 16, Lu et al. disclose a segment width of the first stator segments (i.e. reference numeral 126A1/A2) in the first direction corresponds to a magnetizing period of the first magnet unit (reference numeral 112A2, see figure 10D), and wherein a segment width of the second stator segments (i.e. reference numeral 126d1/d2) in the second direction corresponds to a magnetizing period of the second magnet unit (reference numeral 112d1, see figure 10D).  

Allowable Subject Matter
Claims 1-9 and 17-20 allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a sector width of the stator sector being in the first direction smaller than an extension of the magnet arrangement in the first rotor direction, and wherein a sector length of the stator sector is in the second direction smaller than an extension of the magnet arrangement in the second rotor direction as recited in independent claim 1; a sector width of the stator sectors being in the first direction smaller than an extension of a magnet arrangement of the rotor, comprising the first and second magnet units in the first rotor direction, and wherein a sector length of the stator sectors is in the second direction smaller than an extension of the magnet arrangement in the second rotor direction as recited in claim 15; and wherein a sector width of the stator sector is in the first direction smaller than an extension of the magnet arrangement in the first rotor direction, wherein a sector length of the stator sector is in the second direction smaller than an extension of the magnet arrangement in the second rotor direction, with the segment width of the first stator segments being in the second direction three times the magnetizing period of the first magnet unit, and wherein the segment width of the second stator segments is in the first direction three times the magnetizing period of the second magnet unit as recited in independent claim 17.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of linear devices: US 4458227 A (Petersen; Christian C.), US 4126797 A (Kling; Alberto), US 20170179805 A1 (LU; Xiaodong), US 20170179806 A1 (LU; Xiaodong), US 20170163140 A1 (LU; Xiaodong), US 20140285122 A1 (Lu; Xiaodong et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEX W MOK/Primary Examiner, Art Unit 2834